PER CURIAM.
There is no merit whatever in this appeal. The opinion of this court on the appeal from the' order (51 Misc. Rep. 62, 99 N. Y. Supp. 908) shows that the order could not have adjudicated the issues in this case. It appears from the computation of interest made by the witness was erroneous to the extent of 85 cents. The defendant should have corrected this trivial erroV at the time. It now contends that the judgment should be modified to that extent, and, as the respondent joins in the request, the judgment will be so modified. The judgment is therefore reduced by deducting therefrom 85 cents, and, as modified, affirmed, with costs. All concur.